        Case 4:19-cv-00220-RM-LAB Document 26 Filed 01/18/20 Page 1 of 2



       PRO SE PARTICIPANT ELECTRONIC CASE FILES REGISTRATION FORM

This form is to be used to register for an account on the District of Arizona’s Electronic Case
Files (ECF) System. Registered users will have privileges to electronically submit documents
and to view and retrieve electronic docket sheets and documents as available for cases assigned to
the ECF system. Filers representing themselves and granted leave to electronically file must
seek leave to electronically file in each new case. The following information is required for
registration:


Personal Information

First Name     Jim                           Middle Name    Kagwanja
Last Name    Munene                                               Generation
        425 Bernini Avenue
Address ____________________
City   Sierra Vista                          State   AZ            Zip Code 85635
Telephone Number     520-820-5073
Fax Number     520-843-2255

Your login and password will be sent to the address entered above. You must enter a valid
e-mail address in order to obtain an ECF login.


E-mail address   mrmunene@gmail.com
E-mail type:
  ✔ HTML - Recommended for most e-mail clients
______
______ Plain Text - Recommended for older e-mail clients which cannot process HTML e-mail
       Case 4:19-cv-00220-RM-LAB Document 26 Filed 01/18/20 Page 2 of 2




By submitting this registration form, the undersigned agrees to abide by the following rules:
This ECF system is for use only in cases designated by the United States District Court for the
District of Arizona in which the pro se party has been granted leave to electronically file. The
ECF system may be used to file and view electronic documents, docket sheets and notices.
Please visit www.azd.uscourts.gov to register for training.
Pursuant to Federal Rule of Civil Procedure 11, every pleading, motion and other paper must be
signed by at least one attorney of record or, if the party is not represented by an attorney, all
papers must be signed by the party. A registered user’s password issued by the Clerk’s Office
combined with the identification, serves as and constitutes the registered user’s signature.
Therefore, a registered user must protect and secure the password issued by the Clerk’s Office.
If there is any reason to suspect the password has been compromised in any way, it is the duty and
responsibility of the registered user to immediately notify the Clerk’s Office. This should
include the resignation or reassignment of the person with authority to use the password. The
Clerk’s Office will immediately delete the password from the electronic filing system and issue a
new password.
Each registered user desiring to electronically file documents must complete and sign a Pro Se
Participant Electronic Case Files Registration Form. Registering as a user constitutes: (1)
consent to receive notice electronically and waiver of the right to receive notice by first class mail
pursuant to Federal Rule of Civil Procedure 5(b)(2)(D); (2) consent to electronic service and
waiver of the right to service by personal service or first class mail pursuant to Federal Rule of
Civil Procedure 5(b)(2)(D), except with regard to service of a summons and complaint. Waiver
of service and notice by first class mail applies to notice of the entry of an order or judgment.
Notice by electronic means is complete as set forth in the Electronic Case Filing Administrative
Policies and Procedures Manual.
A registered user accesses court case information by the court’s Internet site or through the Public
Access to Court Electronic Records (PACER) Service Center. Although the Clerk’s Office
manages the procedures for electronic filing, all electronic public access to case file documents
occurs through PACER. A PACER login is required in addition to the login and password issued
by the Clerk’s Office. To register for PACER, a user must complete the online form or submit a
registration form available on the PACER website http://pacer.psc.uscourts.gov
By this registration the undersigned agrees to abide by all of the rules and regulations in the
Electronic Case Filing Administrative Policies and Procedures Manual currently in effect and any
changes or additions that may be made to such administrative procedures in the future.
Date   01/18/2020
s/ Jim Munene
Participant Signature
Type your full name, prefixed with “s/”, in the field above to acknowledge that you have read and
understand the information in this document.
